Citation Nr: 0501464	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  98-19 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for dislocated gluteus 
maximus tendon over the right trochanter, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a kidney disorder 
as secondary to non-steroidal anti-inflammatory drugs 
(NSAIDS) prescribed for service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A January 1998 RO rating decision increased from 10 
percent to 20 percent a rating for low back strain, and 
denied a rating in excess of 10 percent for dislocated 
gluteus maximus tendon over the right trochanter.  In a 
rating decision dated July 2002, the RO denied a rating in 
excess of 10 percent for hemorrhoids, and denied a claim of 
entitlement to service connection for a kidney disorder as 
secondary to NSAIDS prescribed for service connected 
disability.  In September 2004, the veteran appeared and 
testified at the RO before M. Hawley, who is the Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7101 (c) (West 2002).  

At his September 2004 hearing, the veteran raised the issue 
of entitlement to a total disability rating due to individual 
unemployability as a result of service connected disability 
(TDIU).  The Board refers this issue to the RO for 
appropriate action.

The issues of entitlement to increased ratings for IVDS of 
the thoracolumbar spine and right gluteus maximus tendon are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoid disorder is manifested by 
recurrent hemorrhoids absent evidence of persistent bleeding 
with secondary anemia or fissures.

2.  The veteran has not presented competent evidence that he 
manifests any chronic additional impairment of his kidneys as 
a result of his medication use for service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2004).

2.  Disability of the kidneys is not proximately due to 
service connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.159(a), 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating - hemorrhoids

The veteran seeks entitlement to a rating in excess of 10 
percent for his service-connected hemorrhoids.  Historically, 
he served on active duty from March 1966 to March 1970.  His 
service medical records reflect his treatment for small 
internal hemorrhoids.  The RO granted service connection for 
hemorrhoids in an August 1970 rating decision, and assigned 
an initial non-compensable evaluation.

The veteran's VA clinic records next reflect his treatment 
for large, non-prolapsing internal and external hemorrhoids, 
manifested by extrusion and burning, beginning in September 
1977.  In November 1977, he underwent an hemorroidectomy 
without complications.  A January 1978 RO decision increased 
the disability evaluation to 10 percent disabling effective 
September 1977, provided a 100 percent convalescence rating 
for his period of hospitalization, and assigned a non-
compensable rating thereafter.

The veteran VA clinic records next reflect his January 2000 
report of recurrent hemorrhoids manifested by bright red 
blood with bowel movements (BM's), "sometimes" or 
"intermittent" spontaneous bleeding, and soiling of 
underwear.  He denied constipation or anemia symptoms.  A 
rectal examination, that was difficult due to his non-
compliance, revealed no definite palpation of hemorrhoids.

VA examination in February 2001 recorded the veteran's 
complaint of recurrent hemorrhoids manifested by daily pain 
and discomfort.  He reported bleeding and leaking of fecal 
matter, and noticed a small amount of blood on his toilet 
tissue.  He felt the hemorrhoids coming out of his rectum.  
He wore two to three different pairs of shorts per day due to 
soiling.  He denied the presence of fistulae or abscesses 
around the rectum.  On physical examination, his peri-rectal 
area looked good on digital examination.  There was one 
external hemorrhoid 1/2 cm in size that demonstrated no 
evidence of recent bleeding.  There were no fistulae, 
abscesses nor any other abnormalities around the rectum.  His 
prostate felt normal for his age, and there were no internal 
hemorrhoids felt.  He was given the following impression:

"The veteran has recurrent external 
hemorrhoids about 1/2 cm in size with constant 
pain and discomfort and bleeding.  I think it 
is recurrent since he had the operation.  He 
has no abscesses or fistulae, has chronic pain 
and leaking of fecal material and so on."

By means of a rating decision dated June 2001, the RO 
increased the evaluation for hemorrhoids to 10 percent 
disabling.

The veteran filed his claim on appeal by means of a VA Form 
21-4138 received March 2002.  In July 2002, he underwent VA 
rectum examination with benefit of review of his claims 
folder.  He reported continued symptoms of bleeding, itching 
and stinging with ongoing, moderate rectal incontinence that 
seemed to be progressing.  He had to clean himself constantly 
in an attempt to avoid clothes soiling.  Rectal examination 
showed a small hemorrhoid tag at the six o'clock position.  
His rectal sphincter was tight.  His blood specimen 
laboratory returned findings all within the reference ranges.  
Following examination and review of the claims folder, the 
examiner offered the following impression:

"History of hemorrhoids with hemorroidectomy 
in 1975 with continued hemorrhoidal symptoms 
and subjective rectal incontinence.  Chronic 
and slightly progressive."

The veteran's VA clinic records since the inception of the 
appeal do not include any clinical descriptions of hemorroids 
or note the presence of anemia as secondary to hemorroids.  
In September 2004, he testified to hemorrhoid disability 
manifested by constant rectum bleeding and swelling.  He used 
half a roll of tissue paper to cleanse himself and reported 
difficulties with bowel control.  He treated his symptoms 
with Preparation H, and changed his underwear twice a day due 
to leakage.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment that consists of records generated in proximity to 
and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's 10 percent rating for hemorrhoids under 
Diagnostic Code 7336 contemplates external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336 
(2004).  A higher 20 percent rating is warranted when there 
is persistent bleeding and with secondary anemia or when 
there are hemorrhoids with fissures.  Id.

The veteran has described his hemorrhoid disorder as 
manifested by constant bleeding, pain, itching, discomfort 
and stinging.  He has noticed internal hemorroids coming out 
of his rectum, and reports leakage of fecal matter.  He 
claims the necessity to change his undergarments several 
times per day.  He denies fistulae or abscesses.  VA 
examination in 2002 demonstrated a single, small hemorrhoidal 
tag at the six o'clock position with blood testing negative 
for anemia.  His VA clinical records and examination reports 
prior to the appeal period indicated no palpable hemorrhoids 
in January 2000, and one external hemorrhoid 1/2 centimeter in 
size with no evidence of recent bleeding in February 2001.  
On this record, the Board finds by a preponderance of the 
evidence that the veteran's hemorrhoid disorder is primarily 
manifested by the recurrence of hemorrhoids absent evidence 
persistent bleeding with secondary anemia or fissures.  
Therefore, the preponderance of the evidence demonstrates 
that the veteran does not meet the criteria for a rating in 
excess of 10 percent for hemorrhoids.  The claim for an 
increased rating, therefore, must be denied.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hemorrhoid 
disorder.  However, the medical evidence of record is more 
probative to establish the absence of persistent bleeding, 
anemia and fissures related to the veteran's hemorrhoid 
disorder.  There is no competent evidence that his hemorrhoid 
disorder results in bowel dysfunction.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  The Board has also considered whether the 
criteria for referral of the claim to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating have been met.  See 38 C.F.R. 
§ 3.321(b) (2004).  A review of the record contains no lay or 
medical evidence that the veteran's hemorrhoid disorder 
markedly interferes with his employability, and the veteran 
has not required frequent hospitalizations to treat this 
disability.  The Board notes that his 10 percent award 
contemplates some loss of working time due to symptoms.  See 
38 C.F.R. § 4.1 (2004).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).



II.  Service connection - kidney disorder

The veteran also contends that he manifests a disorder of the 
kidneys as a result of his service connected medication use.  
In this respect, he testified that a treating physician hold 
him that his medication use was causing a problem with his 
kidneys.  However, he was unclear of his current diagnosis.

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

The Board has carefully reviewed the entire claims folder, 
and fails to find any competent evidence suggesting that the 
veteran manifests chronic additional impairment of the 
kidneys as a result of service connected medication use.  His 
prescriptions records establish that he has been prescribed 
various medications to treat his service connected 
thoracolumbar spine disability such as Etolodac, Ibuprofen, 
Gabapentin, steroid injections, Acetaminophen, and Flexeril.  
Laboratory testing in March 4, 2002 did note a Creatinine 
reading of 1.4 mg/dL, that was above the reference range of 
.5 to 1.2, accompanied by the following examiner comment:

"renal: likely small increase in Cr 
combination of increased NSAID and BP.  No 
other bony pains, no increased globulin 
fraction, upper nl Ca, nl AP.  Will start BP 
med, continue etodolac for now as it controls 
back pain and f/u in 3 mo and recheck Cr, U/A.  
Advised patient to drink sufficient water."

The veteran's laboratory testing during VA examination in 
July 2002 indicated a Creatinine level of 1.1 that was within 
the reference range.  Subsequent VA clinic records noted 
Creatinine levels of 1.0 in February 2003 and March 2004 with 
no competent evidence suggesting chronic impairment and/or 
disability of his kidney functioning.

The veteran's own lay belief that he manifests chronic kidney 
impairment, while well-intentioned, cannot be considered as 
competent evidence in establishing a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  His treating physician did note a 
laboratory abnormality on laboratory testing in March 2002 
possibly related to a combination between his blood pressure 
and his NSAID use.  Adjustments to the veteran's treatment 
modalities were made at that time, and subsequent 
laboratories show that his Creatinine level has returned to 
within reference ranges.  There is no competent medical 
suggesting that he manifests a chronic additional impairment 
of his kidneys as proximately due to service-connected 
disability, to include his prescribed medications.  
Therefore, the Board must deny the claim of entitlement to 
service connection for a kidney disorder as secondary to 
NSAIDS prescribed for service-connected disability.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).

III.  Duty to notify and assist

In deciding this case, the Board has carefully reviewed the 
claims folder to ensure that the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 have been satisfied.  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
requires that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran filed his claims for an increased rating for 
hemorrhoids and service connection for a kidney disorder as 
secondary to service connected medication use in March 2002.  
On May 8, 2002, the RO provided the veteran a VCAA letter 
that advised him of the types of evidence and information 
deemed necessary to substantiate his claims as well as the 
relative duties on the part of himself and VA in developing 
the claims.  This letter included sections entitled "What 
Must the Evidence Show to Establish Entitlement," "What Can 
You Do To Help With Your Claim," "When And Where Do You 
Send The Information Or Evidence," "What Is VA's Duty To 
Assist You To Obtain Evidence For Your Claim," "What Has 
Been Done To Help With Your Claim," and "Do You Have 
Questions Or Need Assistance."  The veteran was specifically 
advised to "tell us about any additional information or 
evidence that you want us to try to get for you," to send in 
all evidence in his possession, and to submit statements from 
his physicians indicating that he manifested additional 
kidney impairment as a result of his service connected 
medication use.

The RO has also provided the veteran a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC) that 
have periodically advised him of the legal standards 
applicable to the claims, the evidence obtained and reviewed 
in deciding the claims, and the Reasons and Bases for denying 
his claims.  A November 6, 2003 letter advised the veteran of 
additional information and/or evidence not of file deemed 
necessary to substantiate his claims.  On this record, the 
Board finds that both the timing and content requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
clinic records identified by the veteran as relevant to his 
claims on appeal.  He has not identified the existence of any 
additional relevant evidence and/or information, such as 
private clinical records or disability claim filed with the 
Social Security Administration.  VA provided the veteran a 
rectum examination in July 2002 that included review of his 
claims folder as well as laboratory testing.  In the absence 
of competent evidence suggesting that the veteran manifests 
chronic, additional impairment of his kidneys as a result of 
his service connected medication use, VA has no duty to 
obtain medical opinion on the service connection claim.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
The veteran has shown his understanding of the development 
requirements by submitting additional VA clinic records in 
September 2004 accompanied by a waiver of initial RO review.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran has also been satisfied 
in this case.


ORDER

The claim of entitlement to an increased rating for 
hemorrhoids is denied.

The claim of entitlement to service connection for a kidney 
disorder as secondary to NSAIDS prescribed for service-
connected disability is denied.


REMAND

The veteran has testified to increased symptomatology of his 
lumbar spine disability since his last VA examination in 
October 2002.  Recently submitted VA clinic records show 
treatment for chronic low back and lower extremity pain with 
lumbar facet median nerve blocks and radio frequency ablation 
of discs L4 through S1.  The Board finds that orthopedic and 
neurologic examinations are necessary in order to determine 
the current nature and severity of the chronic orthopedic and 
neurologic manifestations of the veteran's low back strain.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  Additional examination of 
the veteran's dislocated gluteus maximus tendon over the 
right trochanter is necessary in order to assess the extent, 
if any, of functional loss of right hip use during flare-ups 
of disability.  See 38 C.F.R. §§ 4.40, 4.45 (2004).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Please obtain complete VA clinic records 
from the Dallas, Texas VA Medical Center 
(VAMC) since September 2004.

2.  Upon the receipt of any additional 
evidence and/or information, the please 
schedule the veteran for an orthopedic 
examination to determine the current nature 
and severity of his low back strain and his 
right gluteus maximus tendon disabilities.  
The examiner should be requested to perform 
any and all tests necessary and the results 
should be included in the examination report.  
The orthopedic examiner should be requested to 
report all orthopedic manifestations of the 
veteran's service connected low back strain 
spine and right gluteus maximus tendon 
disabilities, to include opinion as to the 
extent, if any, of functional loss of use of 
the lumbar spine and/or right hip due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  Send 
the claims folder to the examiner for review.
3.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his low back 
strain disability, if any.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  The 
neurologist should be requested to report all 
chronic neurologic manifestations of the 
veteran's service connected columbar spine 
disability, to include specifying any and all 
neurologic symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve).  The 
examiner should specifically address whether 
the veteran's reported symptoms of bowel and 
bladder dysfunction represent a manifestation 
of chronic neurologic symptoms related to his 
low back strain.  Send the claims folder to 
the examiner for review.

4.  Upon completion of the above, the RO 
should readjudicate the claims on appeal.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with an SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


